Haskell, J.
The words of a grant, "All my right, title and! interest in and to all real estate situated in Hope, Warren and. Union,” are sufficient to convey the grantor’s estate there; situated. Bird v. Bird, 40 Maine, 398.
An explanatory clause in such grant, " meaning to convey all! my right, title and interest in the real estate formerly occupied by me,” does not limit the grant to such estate only. It rather makes sure that such lands were to be included with those of which the grantor had the visible occupation. They are words of inclusion and not of exclusion.
Words of reference or of explanation never destroy a specific grant. Maker v. Lazell, 83 Maine, 562. They are useful where the description is imperfect and where it is aided rather than controlled by them. Hathorn v. Hinds, 69 Maine, 326 ; Brunswick Savings Institution v. Crossman, 76 Maine, 577; Brown v. Heard, ante, 294.
*500The court is of opinion that the quitclaim deed, upon which the plaintiff relies, conveys the land demanded.

Exceptions overruled.

Peters, C. J., Walton, Libbey, Foster and Wiswell, JJ., concurred.